Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3 and 5-7 are pending.
Claims 2-3 and 5-7 have been examined.
Claims 2-3 and 5-7 have been amended in the preliminary amendment filed 1/12/2021.
Claims 1, 4 and 8-16 were cancelled in the preliminary amendment filed 1/12/2021.

Claim Objections
Claims 2-3 and 5-7 are objected to because of the following informalities:  the language throughout the claims “to draw inferences regarding production gases emerging from the subsurface reservoir” does not contain any definite method steps.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 2-3 and 5-7 contain   the language “to draw inferences regarding production gases emerging from the subsurface reservoir” and the metes and bounds of the “inferences” cannot be determined such that one could avoid infringement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyhavn et al. US 20160047231 (NYHAVN).

Claim 1: 
NYHAVN teaches 
A method for monitoring the production from different zones/sections along a well bore in a subsurface reservoir: see abstract;
to draw inferences regarding production gases emerging from the subsurface reservoir, this limitation is regarded as not a positive method step; so long as one could draw inferences regarding production gases emerging from the subsurface reservoir this limitation is met; the abstract step of “for then proving possible influx of a back flow of liquid from the influx zones one assume implies the gas pressure and the inflow of a gas form the influx zones” meets this claim limitation; 
comprising: dividing the reservoir into a plurality of different zones/sections along the well bore; claim 12;
in a completion stage, deploying along the well bore in each such zone/section at least one release system; [0017]; 
for the release of at least one non-radioactive oil and/or water chemical tracer material, this limitation does not positively recite the release of any tracer; 
such that at least one unique tracer formulation is provided in association with each respective such zone/section; see [0012]; 
in a production stage, producing fluid from the reservoir, this of course is ubiquitous; 
separating, sampling and testing liquids from the produced fluid and detecting the tracer materials in the produced liquids, [0004] teaches sampling and proving tracers, which would be testing;
drawing inferences from the detected levels of the tracer materials in the produced liquids regarding the production gases emerging from the subsurface reservoir; the abstract step of “for then proving possible influx of a back flow of liquid from the influx zones one 
 wherein the reservoir production fluid from each respective zone/section comprises gaseous products products and liquids:  see [0003] the entire method is directed to gas wells;
and the detection of the tracer material in the produced liquids carried in the gaseous products is used to draw indirect inferences about gas production.  the abstract step of “for then proving possible influx of a back flow of liquid from the influx zones one assume implies the gas pressure and the inflow of a gas form the influx zones” meets this claim limitation;

Claim 3. 
NYHAVN teaches:
wherein the reservoir production fluid is one in which gaseous products predominate, see [0003] the entire method is directed to gas wells. 

Claim 5. 
NYHAVN teaches:
wherein there is deployed along the well bore in each defined zone/ section a release system [0027] tracers flow for independent diffusion release in different zones;
by means of which one or more tracers are deployed at a desired location in each zone 
to be released progressively over time into liquids carried in the production fluid during the production stage of operation. [0027] tracers flow for independent diffusion release in different zones;

Claim 6. 
NYHAVN teaches:
wherein the release system comprises one or more tracers immobilized at a desired location along the well bore, and the step of deploying a release system along the well bore in each zone/ section comprises immobilizing one or more tracers at a desired location along the well bore in each such zone/ section.  [0004]  teaches placing tracers in a well; 

Claim 7. 
NYHAVN teaches:
wherein the release system comprises one or more tracers contained in a release formation such as to be eluted from the formation over time as fluid flows past or through the formation and the step of deploying a release system along the well bore in each zone/ section comprises including one or more tracers in each of a plurality of release formations and locating at least one such release formation at a desired location along the well bore in each such zone/section, see [0027]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674